Hutcheson, Justice.
In 1921 the Town of Union City through its council passed an ordinance exempting from taxation all new industries, corporate business and business enterprises, for a period of five years. J. S. Norris at the present time operates a lumber-mill within the corporate limits of the Town of Union City, and has so operated for a period of one and a half years. At the time Norris located in said town he was advised by a committee duly appointed and representing said town that his business would be exempt from taxation for a period of from three to five years. The Town of Union City, through its tax-assessor, assessed taxes against said business, and is now attempting to collect such taxes. Norris, alleging substantially the facts just stated, brought his petition seeking to enjoin the collection of the taxes. Demurrers to the petition were sustained and the petition dismissed. Meld-.
1. The ordinance at the time of its passage and at the present time is void under the constitution of the State, art. 7, sec. 2, par. 4 (Code, § 2-5005), which declares that “All laws exempting property from taxation other than the property herein enumerated shall be void.” Athens City Waterworks Co. v. Athens, 74 Ga. 413; Tarver v. Dalton, 134 Ga. 462 (67 S. E. 929, 29 L. R. A. (N. S.) 183, 20 Ann. Cas. 281).
2. The ratification of the constitutional amendment of November 4, 1924 (art. 7, sec. 2, par. 2-a; Ga. L. Ex. Sess. 1923, p. 67; Code, § 2-5003), and the enabling act of the legislature (Ga. L. 1925, p, 259 et seq.; Code, § 92-216), providing for the exemption of certain businesses and industries from ad valorem taxation by any county, incorporated town, or cityi “provided such exemptions shall be approved by a majority of the electors voting in such county, incorporated town, or city proposing said exemption,” did not have the effect of validating the ordinance above referred to; particularly so in the absence of the election provided for.
3. The court did not err in sustaining the demurrers and dismissing the action. Judgment affirmed.

All the Justices concur.